Citation Nr: 0415249	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1983.  He served a part of his active duty in the 
Republic of Vietnam.  He died in November 2001.  The 
appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record indicates that a videoconference hearing had been 
scheduled to be held in May 2004 before a Veterans Law Judge 
of the Board, and that the appellant was notified of the 
hearing by a letter dated on February 18, 2004.  The 
appellant acknowledged her acceptance of this letter in late 
February 2004 by stating, in writing, that she would attend 
the hearing.  The record further indicates that the appellant 
failed to appear for the scheduled hearing, and there is no 
record of a communication from her as to why she could not or 
did not appear; nor is there any evidence of a request for a 
rescheduled hearing.


REMAND

The death certificate indicates that the veteran died in 
November 2001, due to metastatic esophageal cancer.  He was 
pronounced dead at a hospice care facility.  No other causes 
of death are noted.  No autopsy was performed.  There is 
nothing in the record to indicate that service connection was 
in effect for any disability at the time of death; nor is 
there any evidence that the veteran had sought VA disability 
compensation or pension benefits during his lifetime.      



The appellant maintains that the veteran had been exposed to 
Agent Orange or some other herbicide agent in Vietnam.  A 
review of the veteran's service medical records indicates 
that the veteran was seen several times at a U. S. Air Force 
dispensary in Vietnam in 1970 for various medical complaints, 
including leg and ankle pain.  Thus, there is evidence 
placing the veteran in Vietnam, which could indicate 
herbicide exposure during active service.   

The post-service medical evidence consists solely of two 
brief reports from Dr. R. L., D. O., a private physician at a 
cancer facility, dated in December 2001 and January 2003.  
The first report provides that the veteran had been diagnosed 
with upper-airway cancer, and that chemotherapy treatments 
were not successful.  The doctor opined that "it is [as] 
likely as not that [the veteran's] malignancy was a result of 
Agent Orange exposure . . . [in service]."  Dr. R. L.'s 
January 2003 report provides that the veteran was under his 
care for metastatic esophageal cancer, which reportedly is 
classified as an upper aero-digestive malignancy that has 
been directly linked to exposure to Agent Orange; it is as 
likely as not that the veteran's cancer originated in the 
respiratory system and spread to the esophagus, but that 
without specific autopsy results, the point of origin of the 
cancer cannot be ascertained.    

The record, however, does not include Dr. R. L.'s treatment 
and testing records or the records for the care of the 
veteran at the hospice facility through the date of death.  
These records, as well as any other medical records related 
to the veteran's cancer diagnosis and treatment, are directly 
relevant to the issue on appeal, and are particularly 
important given that no autopsy results are available in this 
case.
  
In light of the foregoing, this case is remanded to the RO 
for the following actions:
    
1.  Obtain and associate with the claims 
folder all cancer treatment and testing 
records of Dr. R. L. and hospice facility 
records pertaining to the care of the 
veteran through the date of death, as 
well as any other medical records related 
to the testing and treatment of the 
veteran for cancer.  The RO should ask 
the appellant to provide, to the extent 
that she is able, information necessary 
to obtain such records by, e.g., 
specifically identifying the medical 
facilities at which the veteran had been 
tested and/or treated for cancer or 
symptoms later attributed to cancer.  She 
also should be asked to provide any 
relevant medical records now in her 
possession or control.   

2.  After completion of the directives 
above, and following any other 
appropriate development, review the 
claims folder again to determine whether 
service connection is warranted for the 
cause of the veteran's death.  If the 
decision remains in any manner adverse to 
the appellant, provide her and her 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

3.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), as 
amended, VA regulations implementing 
VCAA, and controlling legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
        
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




